19-01492-FPC11   Doc 195   Filed 02/21/20   Entered 02/21/20 08:06:24   Pg 1 of 14
19-01492-FPC11   Doc 195   Filed 02/21/20   Entered 02/21/20 08:06:24   Pg 2 of 14
19-01492-FPC11   Doc 195   Filed 02/21/20   Entered 02/21/20 08:06:24   Pg 3 of 14
19-01492-FPC11   Doc 195   Filed 02/21/20   Entered 02/21/20 08:06:24   Pg 4 of 14
19-01492-FPC11   Doc 195   Filed 02/21/20   Entered 02/21/20 08:06:24   Pg 5 of 14
19-01492-FPC11   Doc 195   Filed 02/21/20   Entered 02/21/20 08:06:24   Pg 6 of 14
19-01492-FPC11   Doc 195   Filed 02/21/20   Entered 02/21/20 08:06:24   Pg 7 of 14
19-01492-FPC11   Doc 195   Filed 02/21/20   Entered 02/21/20 08:06:24   Pg 8 of 14
19-01492-FPC11   Doc 195   Filed 02/21/20   Entered 02/21/20 08:06:24   Pg 9 of 14
19-01492-FPC11   Doc 195   Filed 02/21/20   Entered 02/21/20 08:06:24   Pg 10 of 14
19-01492-FPC11   Doc 195   Filed 02/21/20   Entered 02/21/20 08:06:24   Pg 11 of 14
19-01492-FPC11   Doc 195   Filed 02/21/20   Entered 02/21/20 08:06:24   Pg 12 of 14
19-01492-FPC11   Doc 195   Filed 02/21/20   Entered 02/21/20 08:06:24   Pg 13 of 14
19-01492-FPC11   Doc 195   Filed 02/21/20   Entered 02/21/20 08:06:24   Pg 14 of 14
